In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 20-0593V
                                         UNPUBLISHED


    ANGELA KALAIL,                                             Chief Special Master Corcoran

                         Petitioner,
    v.                                                         Filed: August 22, 2022

    SECRETARY OF HEALTH AND                                    Special Processing Unit (SPU);
    HUMAN SERVICES,                                            Damages Decision based on Proffer;
                                                               Tetanus-Diphtheria-Acellular
                        Respondent.                            Pertussis (Tdap) Vaccine; Shoulder
                                                               Injury Related to Vaccine
                                                               Administration (SIRVA).

Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for Respondent.

                                       DECISION ON DAMAGES1

      On May 12, 2020, Angela Kalail filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that that as a result of a tetanus-diphtheria-acellular
pertussis (“Tdap”) vaccine received in her right deltoid on October 31, 2018, she suffered
a shoulder injury related to vaccine administration (“SIRVA”). Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.




1
  Because this unpublished opinion contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the opinion will be available to anyone with access to the internet.
In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or
other information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon
review, I agree that the identified material fits within this definition, I will redact such material from public
access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
         On August 8, 2022, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for SIRVA. On August 19, 2022, Respondent filed a proffer on award of
compensation. Proffer at 1-2. In the Proffer, Respondent represented that Petitioner
agrees with the proffered award. Id. Based on the record as a whole, I find that Petitioner
is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $156,150.68 (representing $150,000.00 for actual and projected
pain and suffering at net present value, $3,681.45 for past unreimbursed expenses,
and $2,469.23 for after-tax net loss of earnings) in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                  THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


ANGELA KALAIL,

                       Petitioner,

v.                                                    No. 20-593V
                                                      Chief Special Master Brian H. Corcoran
SECRETARY OF HEALTH AND                               ECF
HUMAN SERVICES,

                       Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On August 4, 2022, respondent filed his Rule 4(c) Report, recommending that the Court

find petitioner entitled to compensation specifically for a shoulder injury related to vaccine

administration (SIRVA) and related sequelae, regarding which petitioner is entitled to a

presumption of causation under the Vaccine Injury Table. ECF No. 44. The Court found

petitioner entitled to compensation accordingly in an August 8, 2022 Ruling on Entitlement.

ECF No. 45. Respondent now proffers that petitioner be awarded a lump sum of $156,150.68, in

the form of a check payable to petitioner, for all damages available pursuant to 42 U.S.C.

§ 300aa-15(a).1 Of this total amount, $150,000.00 represents an award for actual and projected

pain and suffering at net present value; $3,681.45 represents an award for past unreimbursed

expenses; and $2,469.23 represents an after-tax net loss of earnings. Petitioner is a competent

adult, and accordingly, guardianship documentation is not required.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
       Petitioner has reviewed the foregoing and concurs. Petitioner agrees with the proffered

award of $156,150.68.2

                                                   Respectfully submitted,

                                                   BRIAN M. BOYNTON
                                                   Principal Deputy Assistant Attorney General

                                                   C. SALVATORE D’ALESSIO
                                                   Acting Director
                                                   Torts Branch, Civil Division

                                                   HEATHER L. PEARLMAN
                                                   Deputy Director
                                                   Torts Branch, Civil Division

                                                   ALEXIS B. BABCOCK
                                                   Assistant Director
                                                   Torts Branch, Civil Division

                                                   s/ RYAN D. PYLES
                                                   RYAN D. PYLES
                                                   Senior Trial Attorney
                                                   Torts Branch, Civil Division
                                                   U.S. Department of Justice
                                                   P.O. Box 146
                                                   Benjamin Franklin Station
                                                   Washington D.C. 20044-0146
                                                   Tel: (202) 616-9847
                                                   ryan.pyles@usdoj.gov

Dated: August 19, 2022




2
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).